                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
Derrick L Johnson                                          CASE NUMBER:
                                                                             CV 20-00071-GW (JEM)
                                        PLAINTIFF(S),
                           v.                                ORDER TO SHOW CAUSE RE DISMISSAL FOR
Richard McDonald et al                                                  FAILURE TO PAY:
                                                                      ✔ FULL FILING FEE


                                      DEFENDANT(S).               INITIAL PARTIAL FILING FEE


        On                       January 10, 2020                        , plaintiff was granted permission pursuant
to 28 U.S.C. § 1915 (b)(1) to file the above-referenced action without prepaying the full filing fee of $350.00, but
plaintiff was ordered to pay the ✔ full filing fee    initial partial filing fee, in the amount of $     350.00
within thirty (30) days to the Clerk of Court.

        The plaintiff has not complied with 28 U.S.C. § 1915 (b)(1) and is hereby ordered to show cause why this
action should not be dismissed without prejudice for plaintiff’s failure to timely pay the ✔ full filing fee
   initial partial filing fee.

        Plaintiff may file a response to this Order to Show Cause no later than twenty-one (21) days from the
date of this Order. Failure to file a response within the time specified may be deemed consent to the dismissal
without prejudice of this action. If the ✔ full filing fee or    initial partial filing fee is received within the
twenty-one (21) day period, no further response to this Order to Show Cause is necessary.



2/12/2020                                               /s/John E. McDermott
Date                                                    United States Magistrate Judge




IFP-1 (03/12)   ORDER TO SHOW CAUSE RE DISMISSAL FOR FAILURE TO PAY FULL FILING FEE OR INITIAL PARTIAL FILING FEE
